Dismiss and Opinion Filed January 22, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00678-CV

                              FRANCES DARTSON, Appellant
                                         V.
                               O FORECLOSURE, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-14230

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Bridges
       The clerk’s record in this case is overdue. By letter dated July 15, 2013, we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that she had paid for or made arrangements to pay

for the clerk’s record or that she had been found entitled to proceed without payment of costs.

We cautioned appellant that if she did not file the required documentation within ten days, we

might dismiss the appeal for want of prosecution. To date, appellant has not provided the

required documentation or otherwise communicated with the Court regarding the status of the

clerk’s record.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




130678F.P05




                                             /David L. Bridges/
                                             DAVID L. BRIDGES
                                             JUSTICE




                                       –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

FRANCES DARTSON, Appellant                      On Appeal from the 44th Judicial District
                                                Court, Dallas County, Texas
No. 05-13-00678-CV       V.                     Trial Court Cause No. DC-12-14230.
                                                Opinion delivered by Justice Bridges.
O FORECLOSURE, Appellee                         Justices Moseley and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee O FORECLOSURE recover its costs of this appeal from
appellant FRANCES DARTSON.


Judgment entered January 22, 2014




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE




                                          –3–